IN THE
                        TENTH COURT OF APPEALS

                                  No. 10-15-00125-CV

SANDERSON FARMS, INC. (PROCESSING DIVISION),
                                    Appellant
v.

GERALD W. WATSON,
                                                        Appellee


                         From the 414th District Court
                           McLennan County, Texas
                          Trial Court No. 2010-3000-5


                                      ORDER


      This appeal was referred to mediation by order dated July 23, 2015. Mediation

was ordered to occur within 30 days. We have received an Unopposed Motion to

Extend Time for Mandatory Mediation from appellant informing the Court that

appellant’s attorney would be out of town until August 28, 2015 and that the next

available dates for mediation after August 28, 2015 would be October 20, 2015 and

October 21, 2015.   Appellant’s unopposed motion is granted. Accordingly, mediation

must occur by October 30, 2015.

                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed August 20, 2015




Sanderson Farms, Inc. v. Watson          Page 2